Published Only in Ohio Law Abstract
Action to recover on a policy of automobile theft insurance, commenced in the Municipal Court of Cincinnati, in which Meyer was plaintiff and the Indemnity Co. was defendant. The parties are herein refer ed to as plaintiff and defendant, as they appeared in the trial court.
Plaintiff was insured by defendant a'gainst loss or damage to his automobile by, “Theft,, robbery or pilferage, excepting by any person or persons in assured’s household or in assured service or employment . . .”
On or about July 15, 1922, while the policy was in effect, plaintiff’s son had custody of the car and he and one Stetson were using it in selling some specialty in and about Cleveland and that the son had been eniployed by Stetson because he could furnish the car. Young1 Meyer was suddenly called to his home in Cincinnati. He and Statson drove to the Cleveland depot in the car. He left the car in Statson’s possession and told him to take it back to its parking place, which was a yard in the rear of their rooming house. When he returned to Cleveland about a week or so later, he was unable to find Stetson or the car.
The Municipal Court found for the plaintiff. The Common Pleas affirmed the Municipal Court. The Court of Appeals affirmed the Common Pleas.
Plaintiff herein claims error on the ground that the loss of the machine was not due to “Theft, robbery or pilferage,” but to conversion by” one who. was in lawful possession.